internal_revenue_service department of the treasury significant index no washington dc person to contact telephone number refer reply to t ep ra t a2 date oct in re request_for_ruling on behalf of dear this letter is in response to your request on behalf of taxpayer m dated date in which you asked for a ruling as to whether certain proposed distributions from an individual_retirement_account ira owned by taxpayer m are part of a series of substantially_equal_periodic_payments and are therefore not subject_to the percent additional tax imposed on premature distributions under sec_72 of the internal_revenue_code code the ruling_request was amended by you in a telephone call with of our office on date and by a letter faxed to our office on date to clarify the methodology used to calculate distributions and provide additional information regarding taxpayer m according to the facts as stated taxpayer m is the owner of an individual_retirement_account ira from which distributions were taken in and taxpayer m attained age in because the distributions from ira in and were taken prior to taxpayer m attaining age taxpayer m paid the additional percent tax required under sec_72 of the code on these distributions taxpayer m has a disability that results in additional medical and living_expenses over and above what might normally be expected for an individual of the same age taxpayer m expects medical_expenses to increase due to planned upcoming medical procedures related to taxpayer m’s disability taxpayer m uses ira_distributions to meet current and projected living_expenses and needs to take distributions that are sufficient to pay anticipated expenses and that are not subject_to the additional tax imposed under sec_72 of the code upon receiving a favorable response to this ruling_request taxpayer m would like to transfer more than one-half of the assets of ira to another ira ira and commence distributions from ira in in a form that would satisfy the sec_72 exception for substantially_equal_periodic_payments an annual distribution amount to be distributed from ira will be calculated by dividing the balance of ira as of the date of transfer by an annuity factor obtained from table s in irs publication actuarial values book aleph using taxpayer m’s age in and an interest rate of percent the annual distribution amount divided by will be the monthly distribution amount once the monthly distribution amount is calculated the same amount will be distributed each month thereafter all distributions will be taken from ira and only from ira ruling requested based on these facts you have requested the following ruling the proposed method of determining periodic_payments satisfies one of the methods described in notice_89_25 and results in substantially_equal_periodic_payments within the meaning of sec_72 of the code and such payments will not be subject_to the additional tax of sec_72 unless the requirements of sec_72 are not met applicable law sec_408 of the internal_revenue_code provides that amounts paid or distributed out of an individual_retirement_plan must be included in gross_income by the payee or distributec in the manner provided under sec_72 of the code sec_72 of the internal_revenue_code provides rules for determining how amounts received as annuities endowments or life_insurance contracts and distributions from qualified_plans are to be taxed sec_72 of the internal_revenue_code was added to the code by the tax_reform_act_of_1986 tra_'86 effective generally for taxable years beginning after date sec_72 provides for the imposition of an additional percent tax on early distributions from qualified_plans including iras the additional tax is imposed on that portion of the distribution that is includible in gross_income sec_72 of the code provides that sec_72 shall not apply to distributions which are part of a series of substantially_equal_periodic_payments not less frequently than annually made for the life or life expectancy of the employee or the joint lives or joint life expectancies of such employee and his beneficiary sec_72 of the code imposes the additional limitation on distributions excepted from the percent tax by sec_72 that if the series of payments is subsequently modified other than by reason of death or disability before the later of the close of the 5-year period beginning with the date of the first payment and the employee's attainment of age then the taxpayer's tax for the first taxable_year in which such modification occurs shall be increased by an amount determined under regulations equal to the tax that would have been imposed except for the sec_72 exception plus interest for the deferral_period notice_89_25 1989_1_cb_662 provides guidance in the form of questions and answers in the absence of regulations on on certain provisions of the tax_reform_act_of_1986 tra_'86 sec_72 of the code this notice provides guidance with respect to the exception to the tax on premature distributions provided under sec_72 q a-12 of notice_89_25 provides three methods for determining substantially_equal_periodic_payments for purposes of sec_72 of the code two of these methods involve the use of an interest rate assumption that must be an interest rate that does not exceed a reasonable interest rate on the date payments commence proposed methodology the proposed method for determining annual periodic_payments described in the ruling_request as modified is to calculate an annual distribution amount for by dividing the account balance of ira as of the date assets are transferred from ira to ira by an annuity factor obtained from table s in irs publication actuarial values book aleph using the age attained by taxpayer m in and an interest rate of percent the annual distribution amount divided by will equal the monthly distribution amount once calculated the same monthly distribution amount will be distributed each month thereafter all distributions will be taken from ira and only from ira conclusion the mortality_table and interest rate used in the calculation of the annuity factor are such that they do not result in the circumvention of the requirements of sec_72 and sec_72 of the code through the use of an unreasonable mortality_table or an unreasonably high interest rate accordingly we conclude that the proposed method as modified of determining periodic_payments satisfies one of the methods described in notice_89_25 and results in substantially_equal_periodic_payments within the meaning of sec_72 of the code and such payments will not be subject_to the additional tax of sec_72 unless the requirements of sec_72 are not met ry this ruling is directed only to the individual that requested it sec_61 k of the code provides that it may not be used or cited by others as precedent sincerely yours martin l pippins manager employee_plans actuarial group tax_exempt_and_government_entities_division ja
